DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 3/22/2022.
Claim(s) 1, 3, 7, 10-11, 17, 21-23, 26, 28-29 is/are amended.	
Claim(s) 25 is/are canceled.
Applicant’s addition of new claim(s) 30 is acknowledged.
Claim(s) 1, 3, 6-11, 14-17, 20-23, 26, 28-30 is/are pending in this Office Action.
Claim Objections
Claim corrections have been approved. Claim objection of the non-final rejection mailed 12/22/2021, hereafter referred to as the non-final rejection, have been removed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6-11, 14-17, 20-23, 26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0341583), hereafter referred to as Zhang, in view of Balough et al. (US 2019/0220034 A1), hereafter referred to as Balough, in view of Brownewell (US 2008/0184272 A1).
Regarding claims 1, 10, and 17, Zhang teaches a system (seen in Fig. 1) for controlling operation of an autonomous truck (“vehicle 10” and “trailer 8”, Fig. 1, “the vehicle 10 may be an autonomous vehicle”, para. 0023) comprising a tractor (“The vehicle 10 is depicted in the illustrated embodiment as a truck, but it should be appreciated that any other vehicle…can also be used…the teachings herein may be compatible with vehicles including…commercial vehicles including tractors”, para. 0023) and a trailer (“trailer 8”, Fig. 1), wherein the system comprises comprising the autonomous truck and a vehicle computing system (“trailer imaging system 100”, Fig. 1-3), and wherein the autonomous truck comprises: 
a first sensor (“one or more cameras 44”, “each of the towing vehicle 10 and the trailer 8 includes one or more cameras 44. The cameras 44 cooperate to define a surround view camera system for the vehicle 10 and trailer 8”, para. 0034, Fig. 1) positioned on the tractor, the first sensor having a field of view that includes at least a portion of the trailer (“The cameras 44 each comprise any camera capable of capturing image data or an image data stream, as known to those skilled in the art”, para. 0037, “the controller 40 receives and processes the image data to generate a "bird-eye" view of the vehicle 10, which includes a surround view of the vehicle 10 and/or the trailer 8”, para. 0039, “with reference to FIG. 4, an exemplary image 400 acquired from one of the cameras 44 on the vehicle 10 is shown”, para. 0052, wherein the “trailer 8” is seen the “exemplary image 400” acquired by the “camera 44” positioned on the “vehicle 10” in Fig. 4),
a second sensor (“a single one of the cameras 44”, “with regard to the trailer 8, in the example of a smaller trailer 8, such as a 4-5 feet (ft.) trailer, the trailer 8 generally includes a single one of the cameras 44”, para. 0036, “the trailer 8 includes at least one imaging device or camera 44”, para. 0034, Fig. 1) positioned on the trailer, the second sensor positioned closer to a rear (“rear 70”, Fig. 1) of the trailer than a front (“front 68”, Fig. 1) of the trailer, the second sensor having a field of view that includes a portion of the trailer (see para. 0037 and 0039 citations above, and “with reference to FIG. 4,…an exemplary image 402 acquired from one of the cameras 44 on the trailer 8 is shown. In this example,…the camera 44 on the trailer 8 is mounted on the rear 70 of the trailer 8”, para. 0052, wherein the “trailer 8” is seen in the “exemplary image 402” acquired by the “camera 44” positioned on the “trailer 8” in Fig. 4);
and wherein the vehicle computing system comprises:
one or more processors (“processor 64”, Fig. 2); and 
memory (“media 66”, Fig. 2) including instructions (“instructions”, para. 0031) for a computer-implemented method that, when executed by the one or more processors, cause the one or more processors to perform operations of the autonomous truck (“The computer-readable storage device or media 66 may be implemented using any of a number of known memory devices…some of which represent executable instructions, used by the controller 40 in controlling the vehicle 10.”, para. 031), the computer-implemented method comprising: 
obtaining first sensor data (“vehicle camera image data 332”, Fig. 3) from the first sensor (“the calibration manager module 304 receives as input trailer camera image data 330 and vehicle camera image data 332. The trailer camera image data 330 is the image streams received from each of the cameras 44 coupled to the trailer 8, and the vehicle camera image data 332 is the image stream received from each of the cameras 44 coupled to the vehicle 10”, para. 0049); 
obtaining second sensor data (“trailer camera image data 330”, Fig. 3) from the second sensor (see para. 0049 citation above);
determining at least one angle (“pivot angle 338”, Fig. 3) between the tractor and the trailer based at least in part on the first sensor data and the second sensor data (“The conditions determination module 308 determines dynamics between the vehicle 10 and the trailer 8 based on the image data from the cameras 44. In one example, the dynamics include the articulation or pivot angle of the trailer 8 relative to the vehicle 10 and the roll angle of the trailer 8 relative to the vehicle 10”, para. 0062, “Based on the distances and the known vehicle coordinate location of each of the cameras 44, the conditions determination module 308 calculates a pivot angle 338 of the trailer 8. The pivot angle 338 is the angle of articulation of the trailer 8 relative to the vehicle coordinate system of the vehicle 10”, para. 0063); 
determining at least one distance (“distance from each of the cameras 44” of the “vehicle 10” to the “feature points or patterns” of the “trailer 8”, para. 0062 and 0063) between the tractor and the trailer based at least in part on the first sensor data and the second sensor data (“In various embodiments, the conditions determination module 308 uses foreground/background segmentation to determine a location of the trailer 8 in the image stream from the cameras 44 on the vehicle 10”, para. 0062, “Once the trailer region is detected (as the trailer 8 remains fixed in the image data), the conditions determination module 308 determines feature points or patterns, such as lines or corners on the drawbar 52 or the front 68 of the trailer 8 (e.g. a front panel of the trailer 8), colors, etc., and matches the feature points or patterns to estimate a homography matrix (e.g. using RANSC method) to determine a distance from each of the cameras 44 to the feature points or patterns”, para. 0063); and 
providing the at least one angle and at least one distance for use in controlling operation of the autonomous truck (“Based on the determined pivot angle 338, the conditions determination module 308 queries the threshold datastore 306 and retrieves the threshold 336 for the pivot angle. The conditions determination module 308 compares the pivot angle 338 to the threshold 336 for the pivot angle 338. If the pivot angle 338 is greater than the threshold 336, the conditions determination module 308 sets a pivot alert 340 for the UI control module 314…in various embodiments, based on the pivot angle 338 being greater than the threshold 336, the conditions determination module 308 generates one or more control signals 342 for the actuator system 36. For example, the one or more control signals 342 are a command to actuate the brake system 32 to slow a speed of the vehicle 10, etc. In various embodiments, the one or more control signals 342 may also include a command to actuate a brake system associated with the trailer 8, a command to actuate the steering system 38 of the vehicle 10, etc. In various embodiments, the one or more control signals 342 are a command to the brake system 32 of the vehicle 10 and a command to a brake system associated with the trailer 8”, para. 0064). 

Zhang does not explicitly teach wherein the second sensor has a field of view that includes at least a portion of the tractor.

However, Balough teaches a sensor array for an autonomously operated utility vehicle and method for surround-view image acquisition, comprising:
an autonomous truck (“commercial vehicle 10”, Fig. 1, “a commercial vehicle operated autonomously”, para. 0046) comprising a tractor (“traction engine 11”, Fig. 1) and a trailer (“trailer 12”, Fig. 1), comprising:
a second sensor (“fourth cameras 124a, b”, Fig. 2) positioned on the trailer (“the sensor arrangement comprises downwardly directed cameras 120 (121, . . . , 124) that have fisheye objectives and are mounted on upper corner areas of the commercial vehicle 10…fourth cameras 124a, b are arranged in a central area of the trailer 12. The cameras on the left-hand side are denoted by the addition “a” and the cameras on the right-hand side are denoted by the addition “b”. It goes without saying that not necessarily all the cameras 120 shown need to be present”, para. 0062), the second sensor having a field of view (“areas 210”, Fig. 2) that includes a portion of the trailer and at least a portion of the tractor (“FIG. 2 depicts different areas 210 around the commercial vehicle 10 that are capturable by the downwardly directed cameras 120 (121, . . . , 124) with fisheye lenses. Overall, FIG. 2 depicts eight downwardly directed cameras 121a, . . . , 124b with a fisheye lens. The range of vision of each of these cameras 120 comprises a range of…180° for the cameras 124 arranged on the lateral points of the trailer 12”, para. 0069).
See examiner annotated Fig. 2 of Balough below. The “area 210” corresponding to the “fourth camera 124a” includes at least a portion of the “traction engine 11”. One of ordinary skill in the art would appreciate that similarly, the “fourth camera 124b” would include at least a portion of the “traction engine 11” when the “commercial vehicle 10” turns in the opposite direction than that seen in Fig. 2. 

    PNG
    media_image1.png
    540
    438
    media_image1.png
    Greyscale

The combination of Zhang and Balough do not appear to explicitly teach the trailer sensor being more toward the rear of the trailer?
However, Brownewell teaches this is figure 3a, element 3, e.g.
Further, Brownewell teaches a document system for loss control, comprising:
a truck (“trucking application embodiment 180”, Fig. 3a) comprising a tractor (“semi-tractor 1”, Fig. 3a) and a trailer (“trailer 2”, Fig. 3a), comprising:
a second sensor (“camera 3”, Fig. 3a) positioned on the trailer, the second sensor positioned closer to a rear of the trailer than a front of the trailer, the second sensor having a field of view (“field of view 4”, Fig. 3c) that includes a portion of the trailer and at least a portion of the tractor (“The top view of power unit (semi-tractor) 1 and trailer 2 shows possible locations for camera(s) 3 and respective fields of view 4 of camera(s) 3. Camera(s) 3 may be capable of fields of view 4 of up to 360° depending on the application desired”, para. 0168).
See examiner annotated Fig. 3a of Brownewell below. A “camera 3” is positioned near the rear of the “trailer 2”, and is closer to the rear of the trailer than a front of the trailer. This camera “may be capable of fields of view 4 of up to 360°” (para. 0168). Thus, this “field of view 4” would include a portion of trailer. While Brownewell does not explicitly teach that this “field of view 4” includes at least a portion of the tractor, one of ordinary skill in the art would recognize that since the “camera 3” “may be capable of fields of view 4 of up to 360°”, its field of view could include a portion of the “semi-tractor 1” given specific camera types or applications of the “trucking application embodiment 180”. 


    PNG
    media_image2.png
    359
    505
    media_image2.png
    Greyscale



All the claimed elements were known in the prior art before the effective filing date. Both Zhang and Balough teach controlling an autonomous truck comprising a tractor and a trailer each configured with at least one sensor, and Brownewell teaches a truck comprising a tractor and a trailer each configured with at least one sensor. Zhang teaches a second sensor positioned on the trailer closer to a rear of the trailer than a front of the trailer and having a field of view that includes a portion of the trailer. However, this field of view projects only behind the trailer. Thus, Balough is relied upon to teach a second sensor positioned on the trailer having a field of view that includes both a portion of the trailer and at least a portion of the tractor achieved with a wider range of vision of the second senor than the field of view disclosed by Zhang. Further, Brownewell is relied upon to teachs a second sensor positioned on the trailer closer to a rear of the trailer than a front of the trailer and having a field of view that includes a portion of the tractor and as stated previously could include at least a portion of the trailer similarly achieved through a larger field of view of the second sensor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang, Balough, and Brownewell to achieve the predictable result a single sensor positioned on a trailer having a field of view including both a portion of a tractor and at least a portion of the trailer. This combination could be accomplished by known methods with no change in the respective functions to the sensors of each of Zhang, Balough, and Brownewell and the modification would be well within the technical grasp of one of ordinary skill. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Regarding claims 3 and 11, Zhang further teaches wherein the first sensor and the second sensor comprise one of a camera, a lidar sensor, or a radar sensor (see rejections of claims 1 and 10, “each of the towing vehicle 10 and the trailer 8 includes one or more cameras 44. The cameras 44 cooperate to define a surround view camera system for the vehicle 10 and trailer 8”, para. 0034, Fig. 1).

Regarding claims 6, 14, and 20, Zhang further teaches wherein determining at least one angle between the tractor and the trailer and determining at least one distance between the tractor and the trailer comprises detecting: 
one or more edges of the trailer; 
one or more surfaces of the trailer; or 
one or more targets positioned on the trailer (see rejection to claims 1, 10, and 17, “the conditions determination module 308 determines feature points or patterns, such as lines or corners on the drawbar 52 or the front 68 of the trailer 8 (e.g. a front panel of the trailer 8)”, para. 0063).

Regarding claim 7, Zhang further teaches wherein determining at least one angle between the tractor and trailer and determining at least one distance between the tractor and trailer comprises evaluating the one or more of edges of the trailer or the one or more targets positioned on trailer to one or more of: 
one or more edges of the tractor detected by the second sensor; 
one or more surfaces of tractor detected by the second sensor; 
one or more targets positioned on the tractor detected by the second sensor; 
a known location of the first sensor or the second sensor; or 
a known orientation of the first sensor or the second sensor (see rejection to claim 1, “Based on the distances and the known vehicle coordinate location of each of the cameras 44, the conditions determination module 308 calculates a pivot angle 338 of the trailer 8”, para. 0063).

Regarding claims 8 and 15, Zhang further teaches wherein determining at least one angle between the tractor and the trailer and determining at least one distance between the tractor and the trailer comprises determining a transform (“determined that areas in these two images 400, 402 overlap, and has processed these images 400, 402 to identify common features 404i-404v between the two images 400, 402”, para. 0052) between a frame of reference for the tractor (“exemplary image 400”, Fig. 4)  and a frame of reference for the trailer (“exemplary image 402”, Fig. 4) (“with reference to FIG. 4, an exemplary image 400 acquired from one of the cameras 44 on the vehicle 10 is shown, and an exemplary image 402 acquired from one of the cameras 44 on the trailer 8 is shown. In this example, the camera 44 on the vehicle 10 is mounted on the rear 46 of the vehicle 10, and the camera 44 on the trailer 8 is mounted on the rear 70 of the trailer 8. The calibration manager module 304 has determined that areas in these two images 400, 402 overlap, and has processed these images 400, 402 to identify common features 404i-404v between the two images 400, 402. As discussed, for each of these common features 404i-404v, the calibration manager module 304 estimates the homography matrix to determine the distance between each of the cameras 44 to the common feature 404i-404v. As the coordinate location of the camera 44 on the vehicle 10 is known, based on the determined distances from the homography matrix, the calibration manager module 304 uses triangulation to determine the coordinate location of the camera 44 on the trailer 8 in the vehicle coordinate system”, para. 0052).

Regarding claims 9 and 16, Zhang further teaches wherein determining at least one angle between the tractor and the trailer and determining at least one distance between the tractor and the trailer comprises: 
inputting the first sensor data and the second sensor data to a machine-learned model (“deep learning based synthetic image generation…may be used” to determine the “pivot angle”, para. 0063) that has been trained to generate angle and distance estimates based at least in part on labeled training data; 
obtaining an estimate of the at least one angle (“calculates a pivot angle 338”, para. 0063) between the tractor and the trailer as an output of the machine-learned model; and 
obtaining an estimate of the at least one distance (“determine a distance”, para. 0063) between the tractor and the trailer as an output of the machine-learned model (“Once the trailer region is detected (as the trailer 8 remains fixed in the image data), the conditions determination module 308 determines feature points or patterns, such as lines or corners on the drawbar 52 or the front 68 of the trailer 8 (e.g. a front panel of the trailer 8), colors, etc., and matches the feature points or patterns to estimate a homography matrix (e.g. using RANSC method) to determine a distance from each of the cameras 44 to the feature points or patterns. Based on the distances and the known vehicle coordinate location of each of the cameras 44, the conditions determination module 308 calculates a pivot angle 338 of the trailer 8. The pivot angle 338 is the angle of articulation of the trailer 8 relative to the vehicle coordinate system of the vehicle 10. It should be noted that the conditions determination module 308 may also use foreground/background segmentation to detect whether the trailer 8 is coupled to the vehicle 10. The conditions determination module 308 sets the pivot angle 338 for the UI control module 314. It should be noted that the use of foreground/background segmentation is just one example method for determining the pivot angle. Other computer vision techniques may be employed to determine the pivot angle. For example, deep learning based synthetic image generation, such as the Generative Adversarial Nets (GAN) image generation or the DLNN based image synthesis/enhancement technology, may be used”, para. 0063).

Regarding claim 21, Brownewell does not explicitly teach wherein the second sensor comprises a lidar sensor.
However, Brownewell states, “Camera(s) 3 may be capable of fields of view 4 of up to 360° depending on the application desired” (para. 0168). 
Further, Balough does not explicitly teach wherein the second sensor comprises a lidar sensor, but teaches, “the sensor arrangement comprises rearwardly directed sensors 130 mounted in a rear section of the commercial vehicle 10 or of the trailer 12 in order to allow rear image capture. The sensors 130 comprise, by way of example, one or more cameras or one or more radar units or one or more lidar units or one or more ultrasonic sensors or any combination of these. Therefore, the rear of the commercial vehicle 10 or of the vehicle combination 11, 12 can firstly be covered by sensors (rearwardly directed sensors 130) that permit good distance measurement” (para. 0065).
Thus, since Balough teaches that lidar units are equivalent sensors known in the art. Therefore, because these two sensors were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the camera of Brownewell for a lidar to achieve “up to 360° depending on the application desired” (para. 0168), as taught by Balough. 

Regarding claim 22, Brownewell does not explicitly teach wherein the second sensor comprises a radar sensor.
However, Brownewell states, “Camera(s) 3 may be capable of fields of view 4 of up to 360° depending on the application desired” (para. 0168). 
Further, Balough does not explicitly teach wherein the second sensor comprises a radar sensor, but teaches, “the sensor arrangement comprises rearwardly directed sensors 130 mounted in a rear section of the commercial vehicle 10 or of the trailer 12 in order to allow rear image capture. The sensors 130 comprise, by way of example, one or more cameras or one or more radar units or one or more lidar units or one or more ultrasonic sensors or any combination of these. Therefore, the rear of the commercial vehicle 10 or of the vehicle combination 11, 12 can firstly be covered by sensors (rearwardly directed sensors 130) that permit good distance measurement” (para. 0065).
Thus, since Balough teaches that radar units are equivalent sensors known in the art. Therefore, because these two sensors were art-recognized equivalents before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute the camera of Brownewell for a radar to achieve “up to 360° depending on the application desired” (para. 0168), as taught by Balough. 

Regarding claims 23 and 26, Zhang further teaches wherein the field of view of the first sensor further includes at least a portion of the tractor (“with reference to FIG. 4, an exemplary image 400 acquired from one of the cameras 44 on the vehicle 10 is shown”, para. 0052, see a portion of the “vehicle 10” in the “exemplary image 400” acquired by the “cameras 44” positioned on the “vehicle 10”).

Regarding claims 28 and 29, Brownewell further teaches wherein the portion of the trailer included in the field of view of the second sensor includes a roof of the trailer (See examiner annotated Fig. 3a of Brownewell in the rejection to claims 1 and 17, Brownewell states, “FIG. 3a is a top view of a trucking application embodiment…The top view of power unit (semi-tractor) 1 and trailer 2 shows possible locations for camera(s) 3 and respective fields of view 4 of camera(s) 3. Camera(s) 3 may be capable of fields of view 4 of up to 360°”, para. 0168, since the “camera 3” is placed on top of the “trailer 2”, and because it has a “field of view 4 of up to 360°”, the “camera 3” of Fig. 3a would have a field of view of the roof of the “trailer 2”).  

Regarding claim 30, Brownewell further teaches wherein the second sensor is positioned between opposing corners of the trailer (See examiner annotated Fig. 3a of Brownewell in the rejection to claim 1, wherein the “camera 3” is placed between opposing corners of the “trailer 2”).  

Response to Arguments
	Applicant’s arguments filed 3/22/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
As stated above in the 35 USC 103 section of this Office action, Zhang, Balough, and Brownewell in combination teach all the limitations of the pending claims. 
Conclusion







The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  
Kuehnle et al. (US 2016/0049020 A1) teach “a system that facilitates articulated vehicle articulation angle measurement comprises at least one camera coupled to a first portion of the articulated vehicle, wherein the camera monitors a second portion of the articulated vehicle, the second portion being articulably coupled to the first portion” (para. 0005)	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665